OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and *634the judgment of Supreme Court confirming the arbitration award reinstated, with costs.
The Appellate Division’s vacatur cannot stand because it improperly substituted its factual finding for that of a majority of the arbitration panel.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and judgment of Supreme Court, New York County, reinstated, in a memorandum.